October 21, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-4720 Re: American Century California Tax-Free and Municipal Funds (the "Registrant") 1933 Act File No. 2-82734, Post-Effective Amendment No. 45 1940 Act File No. 811-3706, Amendment No. 49 Ladies and Gentlemen: Pursuant to Section101(a) ofRegulationS-T and Rule485(a)under the Securities Act of 1933, the aforementionedRegistrant hereby submits for filing the following1933 ActPost-EffectiveAmendment No. 45 and 1940 Act Amendment No. 49 to the Registration Statement on Form N-1A filed by the Registrant. The principal purpose of this Post-Effective Amendment is to add a summary section to each fund’s prospectus to incorporate new Form N-1A items. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3224. Sincerely, /s/ Christine J.
